NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to “an integrated photoacoustic gas sensor” classified in G01N21/1702.
II. Claim 10, drawn to “a method for manufacturing an integrated photoacoustic gas sensor” classified in G01N 2033/0078.

The inventions are distinct, each from the other because of the following reasons:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the light output unit of Invention I could be disposed or formed on any substrate or PCB, not necessarily on a semiconductor chip as claimed in invention II. Further, instead of "depositing" the light output unit, it could be fixed on a substrate.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
 b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

4. 	A telephone call was made to Sung Wook Kooh on 10/31/2022 to request an oral election to the above restriction requirement, and the applicant’s representative elected Group-I without traverse. Based on applicant’s election Claims 1-9 are examined.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites a limitation “the photoacoustic sensing unit further includes an acoustic resonator configured to amplitude the photoacoustic wave” which is not fully clear. One of ordinary skill in the art fails to ascertain the meaning of the phrase “configured to amplitude”. Is it amplifying or adjusting the amplitude as described in [0036] of the PGPub?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marta et al. (US 2018/0299369 Al, “Marta”).
Regarding Claim 1, Marta teaches an integrated photoacoustic gas sensor (Fig.1-3), comprising: a light output unit (fig.1; element 102) [0028]; a lens unit (fig.1; element 105) disposed on the light output unit and configured to concentrate a laser beam output from the light output unit [0047]. 
As to the limitation, “a photoacoustic sensing unit disposed on the light output unit and configured to convert a vibration, generated when the laser beam passing through the lens unit interacts with gas molecules, into an electric signal,” Marta teaches a photoacoustic sensing unit (fig.1; element 100, comprising an acoustic sensor 108 and a processor 110) disposed on the light output unit (shown in fig.1) and configured to convert an acoustic signal, generated when the laser beam passing through the lens unit interacts with gas molecules, into an electric signal ([0051] discloses that the acoustic sensor 108 is in fluid communication with the interior of the closed chamber 106 and serves to detect pressure changes resulting in an acoustic signal originating within the dosed chamber 106. [0052] discloses that the acoustic sensor 108 can be positioned to detect the pressure changes within the closed chamber 106. [0056] discloses that a processor 110 can receive and convert the signals from the acoustic sensor 108 into a response such as a concentration value of a component within the light path 104.).  
Marta does not explicitly teach that the photoacoustic sensing unit configured to convert a vibration into an electric signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Marta art to arrive at the instant invention because the acoustic sensor 108 of Marta serves to detect pressure changes resulting in an acoustic signal originating within the dosed chamber 106 [0051] and produces and electrical signal [0064]. The acoustic signal is generated due to photoacoustic effect. [0004] discloses regarding generation of vibration due to photoacoustic effect. Thus, the acoustic signal sensed by the optical sensor is nothing but the vibration which is converted to electrical signal. Therefore, the limitation is implicitly taught by Marta. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marta as applied to claim 1 above, and further in view of Blanchard et al. (US 2018/0196012 A1, “Blanchard”).
Regarding Claim 4, the integrated photoacoustic gas sensor according to claim 1 is taught by Marta.
Marta does not teach that the light output unit includes: a substrate; a laser active layer formed on the substrate; and a cladding layer formed on the laser active layer.  
However, Blanchard teaches a quartz-enhanced photoacoustic spectroscopy (Fig.19 and Fig.21A-21D) comprising the light output unit includes: a substrate (fig.21A; element 2124); a laser active layer formed on the substrate (fig.21A; element 2122); and a cladding layer (fig.21A; element 2126) formed on the laser active layer (shown in fig.21A) [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marta’s light output unit with the teaching of Blanchard since both arts are dealing with gas detection sensor utilizing photoacoustic effect and such structure is known in the art to produce laser.

Regarding Claim 5, the integrated photoacoustic gas sensor according to claim 4 is taught by Marta in view of Blanchard.
Marta does not teach that the light output unit further includes a reflection unit configured to adjust a travel direction of a laser beam emitted from the laser active layer to a vertical upward direction.  
However, Blanchard teaches a quartz-enhanced photoacoustic spectroscopy (Fig.19 and Fig.21A-21D) comprising the light output unit further includes a reflection unit (fig.21C; element 2132) configured to adjust a travel direction of a laser beam emitted from the laser active layer to a vertical upward direction [0147].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marta’s light output unit with the teaching of Blanchard since both arts are dealing with gas detection sensor utilizing photoacoustic effect and such structure is known in the art to produce laser and to guide the generated laser.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marta in view of Levy et al. (US 2020/0041462 Al, “Levy”).
Regarding Claim 6, the integrated photoacoustic gas sensor according to claim 1 is taught by Marta.
Marta does not teach that the photoacoustic sensing unit includes a U-shaped quartz tuning fork aligned on the lens unit and having an opening, wherein gas molecules existing around the quartz tuning fork absorb the laser beam passing through the opening to generate a photoacoustic wave, and wherein the photoacoustic sensing unit is configured to convert a vibration by the photoacoustic wave into an electric signal by using a piezoelectric element.  
However, Levy teaches a photoacoustic gas detector comprising a quartz tuning fork resonator (fig.1; element 1, fig.3a-3b; element 1) which are parts of the gas detector of FIG.1[0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Levy’s quartz tuning fork in the system of Marta and put it align with the lens unit and in the gas environment since this is known in the art to use such a resonator in the gas detecting sensor. Further, this resonator with a high-quality factor and a low vibrational resonant frequency value would provide a high detection sensitivity [0004]. Furthermore, the acoustic wave generated by using the quartz tuning fork resonator has a greater interaction efficiency [0054]. When the resonator of Levy is placed in the gas chamber of Marta along the lens path, the gas molecules existing around the quartz tuning fork absorb the laser beam passing through the opening to generate a photoacoustic wave, and wherein the photoacoustic sensing unit is configured to convert a vibration by the photoacoustic wave into an electric signal by using a piezoelectric element (Marta: [0051], Levy: [0004, 0065]).  

Regarding Claim 9, Marta teaches an integrated photoacoustic gas sensor (Fig.1-3), comprising: a lens unit (fig.1; element 105) configured to concentrate a laser beam output from an external light source (fig.1; element 102) [0047]; and as to the limitation, “a photoacoustic sensing unit configured to convert a vibration, generated when the laser beam passing through the lens unit interacts with gas molecules, into an electric signal,”  Marta teaches a photoacoustic sensing unit (fig.1; element 100, comprising an acoustic sensor 108 and a processor 110) disposed on the light output unit (shown in fig.1) and configured to convert an acoustic signal, generated when the laser beam passing through the lens unit interacts with gas molecules, into an electric signal ([0051] discloses that the acoustic sensor 108 is in fluid communication with the interior of the closed chamber 106 and serves to detect pressure changes resulting in an acoustic signal originating within the dosed chamber 106. [0052] discloses that the acoustic sensor 108 can be positioned to detect the pressure changes within the closed chamber 106. [0056] discloses that a processor 110 can receive and convert the signals from the acoustic sensor 108 into a response such as a concentration value of a component within the light path 104.). 
Marta does not explicitly teach – (i) the photoacoustic sensing unit configured to convert a vibration into an electric signal; and (ii) the photoacoustic sensing unit having a quartz tuning fork aligned on the lens unit.
As to “(i) the photoacoustic sensing unit configured to convert a vibration into an electric signal,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Marta art to arrive at the instant invention because the acoustic sensor 108 of Marta serves to detect pressure changes resulting in an acoustic signal originating within the dosed chamber 106 [0051] and produces and electrical signal [0064]. The acoustic signal is generated due to photoacoustic effect. [0004] discloses regarding generation of vibration due to photoacoustic effect. Thus, the acoustic signal sensed by the optical sensor is nothing but the vibration which is converted to electrical signal. Therefore, the limitation is implicitly taught by Marta. 
As to “(ii) the photoacoustic sensing unit having a quartz tuning fork aligned on the lens unit,” Levy teaches a photoacoustic gas detector comprising a quartz tuning fork resonator (fig.1; element 1, fig.3a-3b; element 1) which are parts of the gas detector of FIG.1[0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Levy’s quartz tuning fork in the system of Marta since this is known in the art to use such a resonator in the gas detecting sensor. Further, this resonator with a high quality factor and a low vibrational resonant frequency value would provide a high detection sensitivity [0004]. Furthermore, the acoustic wave generated by using the quartz tuning fork resonator has a greater interaction efficiency [0054]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marta in view of Levy and further in view Moriwaki et al. (US 2018/0226596 A1, “Moriwaki”).
As best understood, regarding Claim 7, the integrated photoacoustic gas sensor according to claim 6 is taught by Marta in view of Levy.
Marta in view of Levy do not specifically teach the photoacoustic sensing unit further includes an acoustic resonator configured to amplitude the photoacoustic wave.  
However, Moriwaki teaches a semiconductor light emitting element such as an end face emission type semiconductor laser element, end face emission type superluminescent diode (SLD), surface-emitting laser element (vertical resonator laser, also called VCSEL) or semiconductor light amplifier, or formation of an insulating layer in solar cells or photosensors. The semiconductor light amplifier amplifies an optical signal directly in the state of light, without converting the optical signal into an electrical signal, has a laser structure in which a resonator effect is excluded as securely as possible, and amplifies incident light on the basis of optical gain of the semiconductor light amplifier [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Moriwaki in the system of Marta in view of Levy since this is known in the art to use a resonator to amplify the signal. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marta and further in view Moriwaki.
Regarding Claim 8, the integrated photoacoustic gas sensor according to claim 1 is taught by Marta.
Marta does not teach that the light output unit includes a vertical cavity surface emitting laser.
However, Moriwaki teaches a semiconductor light emitting element such as an end face emission type semiconductor laser element, end face emission type superluminescent diode (SLD), surface-emitting laser element (vertical resonator laser, also called VCSEL) or semiconductor light amplifier, or formation of an insulating layer in solar cells or photosensors. The semiconductor light amplifier amplifies an optical signal directly in the state of light, without converting the optical signal into an electrical signal, has a laser structure in which a resonator effect is excluded as securely as possible, and amplifies incident light on the basis of optical gain of the semiconductor light amplifier [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Moriwaki in the system of Marta in view of Levy since this is a known structure in the art to generate laser. 

Allowable Subject Matter
Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 2-3, the prior arts of the record do not teach or fairly suggest an integrated photoacoustic gas sensor, comprising, in combination with the other recited elements, wherein the light output unit, the lens unit and the photoacoustic sensing unit are aligned vertically and integrated in a single semiconductor chip.  
Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Brueck et al. (US 2018/0366904 A1) teaches the tunable laser device 500 may comprise a three-layer slab waveguide grown on a substrate 501 as shown in FIG. 5A, wherein the substrate 501 functions as the bottom cladding layer of the waveguide. The three-layer slab waveguide, tunable laser device 500 can also include a core 503 disposed on the substrate 501 and a top cladding layer 505 disposed on the core 503. In such an embodiment of a tunable laser device, a chirped DFB grating 205 is disposed on an optically or electrically pumped laser structure (not visible in this view), wherein the chirped DFB grating comprises a grating pitch that varies across the structure and is characterized by both longitudinal and transverse chirp parameters [0035].
Nicoletti et al. (US 2011/0088453 A1) teaches a photoacoustic detection device including a nanophotonic circuit including a plurality of semiconductor lasers capable of emitting a different frequencies; input couplers connected to optical waveguides; a multiplexer; an output optical waveguide, emerging into a recess; a tuning fork having its free arms arranged at the output of the output optical waveguide; and means for detecting the vibration of the tuning fork, all these elements being assembled in a monolithic component (“Abstract”).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2855